

	

		II

		109th CONGRESS

		1st Session

		S. 1350

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 30, 2005

			Mr. Specter (for himself

			 and Mrs. Boxer) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To amend the Communications Act of 1934 to

		  protect the privacy rights of subscribers to wireless communications services.

		  

	

	

		1.Short titleThis Act may be cited as the

			 Wireless 411 Privacy

			 Act.

		2.FindingsCongress finds that—

			(1)there are roughly 150 million wireless

			 subscribers in the United States, up from approximately 15 million subscribers

			 just a decade ago;

			(2)wireless phone service has proven valuable

			 to millions of Americans because of its mobility, and the fact that government

			 policies have expanded opportunities for new carriers to enter the market,

			 offering more choices and ever lower prices for consumers;

			(3)in addition to the benefits of competition

			 and mobility, subscribers also benefit from the fact that wireless phone

			 numbers have not been publicly available;

			(4)up until now, the privacy of wireless

			 subscribers has been safeguarded and thus vastly diminished the likelihood of

			 subscribers receiving unwanted or annoying phone call interruptions on their

			 wireless phones;

			(5)moreover, because their wireless contact

			 information, such as their phone number, have never been publicly available in

			 any published directory or from any directory assistance service, subscribers

			 have come to expect that if their phone rings it’s likely to be a call from

			 someone to whom they have personally given their number;

			(6)the wireless industry is poised to begin

			 implementing a directory assistance service so that callers can reach wireless

			 subscribers, including subscribers who have not given such callers their

			 wireless phone number;

			(7)while some wireless subscribers may find

			 such directory assistance service useful, current subscribers deserve the right

			 to choose whether they want to participate in such a directory;

			(8)because wireless users are typically

			 charged for incoming calls, consumers must be afforded the ability to maintain

			 the maximum amount of control over how many calls they may expect to receive

			 and, in particular, control over the disclosure of their wireless phone

			 number;

			(9)current wireless subscribers who elect to

			 participate, or new wireless subscribers who decline to be listed, in any new

			 wireless directory assistance service directory, including those subscribers

			 who also elect not to receive forwarded calls from any wireless directory

			 assistance service, should not be charged for exercising such rights;

			(10)the marketplace has not yet adequately

			 explained an effective plan to protect consumer privacy rights;

			(11)Congress previously acted to protect the

			 wireless location information of subscribers by enacting prohibitions on the

			 disclosure of such sensitive information without the express prior

			 authorization of the subscriber; and

			(12)the public interest would be served by

			 similarly enacting effective and industry-wide privacy protections for

			 consumers with respect to wireless directory assistance service.

			3.Consumer control of

			 Wireless phone numbersSection

			 332(c) of the Communications Act of

			 1934 (47 U.S.C. 332(c)) is amended by

			 adding at the end the following:

			

				(9)Wireless

				consumer privacy protection

					(A)In

				generalA provider of

				commercial mobile services, or any direct or indirect affiliate or agent of

				such a provider, may not include the wireless telephone number information of

				any subscriber in any wireless directory assistance service database

				unless—

						(i)the mobile service provider provides a

				conspicuous, separate notice to the subscriber informing the subscriber of the

				right not to be listed in any wireless directory assistance service; and

						(ii)the mobile service provider obtains express

				prior authorization for listing from such subscriber, separate from any

				authorization obtained to provide such subscriber with commercial mobile

				service, or any calling plan or service associated with such commercial mobile

				service, and such authorization has not been subsequently withdrawn.

						(B)Cost-free

				de-listingA provider of

				commercial mobile services, or any direct or indirect affiliate or agent of

				such a provider, shall remove the wireless telephone number information of any

				subscriber from any wireless directory assistance service database upon request

				by that subscriber and without any cost to the subscriber.

					(C)Wireless

				accessibilityA provider of

				commercial mobile services, or any direct or indirect affiliate or agent of

				such provider, may connect a calling party from a wireless directory assistance

				service to a commercial mobile service subscriber only if—

						(i)such subscriber is provided prior notice of

				the calling party’s identity and is permitted to accept or reject the incoming

				call on a per-call basis;

						(ii)such subscriber’s wireless telephone number

				information is not disclosed to the calling party; and

						(iii)such subscriber has not declined or refused

				to participate in such database.

						(D)Protection of

				Wireless phone numbersA

				telecommunications carrier shall not disclose in its billing information

				provided to customers wireless telephone number information of subscribers who

				have indicated a preference to their commercial mobile services provider for

				not having their wireless telephone number information disclosed.

				Notwithstanding the preceding sentence, a telecommunications carrier may

				disclose a portion of the wireless telephone number in its billing information

				if the actual number cannot be readily ascertained.

					(E)Publication of

				directories prohibitedA

				provider of commercial mobile services, or any direct or indirect affiliate or

				agent of such a provider, may not publish, in printed, electronic, or other

				form, or sell or otherwise disseminate, the contents of any wireless directory

				assistance service database, or any portion or segment thereof unless—

						(i)the mobile service provider provides a

				conspicuous, separate notice to the subscriber informing the subscriber of the

				right not to be listed; and

						(ii)the mobile service provider obtains express

				prior authorization for listing from such subscriber, separate from any

				authorization obtained to provide such subscriber with commercial mobile

				service, or any calling plan or service associated with such commercial mobile

				service, and such authorization has not been subsequently withdrawn.

						(F)No consumer fee

				for retaining privacyA

				provider of commercial mobile services may not charge any subscriber for

				exercising any of the rights under this paragraph.

					(G)State and local

				laws pre-emptedTo the extent

				that any State or local government imposes requirements on providers of

				commercial mobile services, or any direct or indirect affiliate or agent of

				such providers, that are inconsistent with the requirements of this paragraph,

				this paragraph preempts such State or local requirements.

					(H)DefinitionsIn this paragraph:

						(i)Calling party’s

				identityThe term

				calling party’s identity means the telephone number of the calling

				party or the name of subscriber to such telephone, or an oral or text message

				which provides sufficient information to enable a commercial mobile services

				subscriber to determine who is calling.

						(ii)Unlisted

				commercial mobile services subscriberThe term unlisted commercial mobile

				services subscriber means a subscriber to commercial mobile services who

				has not provided express prior consent to a commercial mobile service provider

				to be included in a wireless directory assistance service database.

						(iii)Wireless

				telephone number informationThe term wireless telephone number

				information means the telephone number, electronic address, and any

				other identifying information by which a calling party may reach a subscriber

				to commercial mobile services, and which is assigned by a commercial mobile

				service provider to such subscriber, and includes such subscriber’s name and

				address.

						(iv)Wireless

				directory assistance serviceThe term wireless directory

				assistance service means any service for connecting calling parties to a

				subscriber of commercial mobile service when such calling parties themselves do

				not possess such subscriber’s wireless telephone number

				information.

						.

		

